COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stella D. Carlos Salmeron v. Felipe De Jesus Garcia Santa-Cruz

Appellate case number:    01-19-00087-CV

Trial court case number: 1117543

Trial court:              County Civil Court at Law No. 2 of Harris County

        Appellant Stella D. Carlos Salmeron has appealed from the trial court’s take-nothing
judgment in the underlying case in which she alleged that appellee Felipe De Jesus Garcia Santa-
Cruz was liable to her in tort for damages to her vehicle arising from an automobile collision.
Santa-Cruz’s insurance company, ACCC Insurance Company, promptly paid Salmeron
approximately $6,500 in damages, but Salmeron did not sign a release of her claims. Later, she
alleged that she suffered nearly $7,000 in additional uncompensated damages arising from the
collision, and she filed the underlying lawsuit.
        Santa-Cruz has informed this court of a mandatory stay applicable to this appeal. In
October 2020, ACCC Insurance Company was declared to be in hazardous financial condition
and placed into rehabilitation by a district court in Travis County, Texas (the “receivership
court”). See TEX. INS. CODE § 443.057 (establishing grounds for conservation, rehabilitation, or
liquidation of an insurer). The receivership court appointed the Commissioner of Insurance for
the State of Texas as ACCC’s rehabilitator and issued an agreed permanent injunction. Under the
Insurance Code—and as provided by the permanent injunction—the delinquency proceeding
involving ACCC triggered an automatic stay applicable to judicial proceedings against ACCC’s
insureds for which it “is or may be liable under a policy of insurance or is obligated to defend a
party.” Id. § 443.008(d). The automatic stay applies for 90 days, but it may be extended by order
of the receivership court. Id. The automatic stay in this case expires on January 19, 2021.
        This case was previously set for submission on January 12, 2021. In light of the
automatic stay, this appeal is withdrawn from the submission docket. This appeal is abated,
treated as a closed case, and removed from this Court’s active docket. See Thomas v. Jones, No.
14-12-00913-CV, 2014 WL 2158148, at *1 (Tex. App.—Houston [14th Dist.] May 22, 2014, no
pet.) (mem. op.) (noting that appeal was abated after appellant’s insurer was placed into
receivership pursuant to the Texas Insurance Code); see also TEX. INS. CODE §§ 443.008(d);
462.309.
       The parties are ordered to file with this Court an update regarding the status of the stay
occasioned by the delinquency proceeding. The status update is due no later than
February 1, 2021.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ____January 7, 2021___